DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Claims 1-12 are pending  in this application.
Drawings
3.    The drawings submitted 1/19/2021 are accepted by the examiner.

Information Disclosure Statement
4.    Information disclosure statement of 1/19/2021 has been submitted by the applicants. It has been considered by the examiner, initialed copy is enclosed. 

Claim Rejections - 35 USC § 112
5.    The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.    Claims 1-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 relates to a vaccine formulation. However, the subject matter of claim 1 relates to a preservative system , claim 1 lacks clarity .
The preamble of claims 2 and 3 on claim 1 is inconsistent with respect to claim 1.
The term “at least one other” is recited in claims 1 and 10 . The term is characterized, therefore render the claims and scope of the claims entirely unclear.
The term “one or more ” is recited in claims 3, 8  and 10 . The term is characterized , therefore render the claims and scope of the claims entirely unclear.
Claim 11 recites use of a preservative, use claims are accepted in the US filed applications.

Claim Rejections - 35 USC § 102
9.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.       Claims 1-10 and 12 are rejected under 35 U.S.C. 102 (a) (2)  as being anticipated by Khandke et al. (US 9095567 B2).
Claim 1.  A vaccine formulation comprising, a preservative system comprising 2- phenoxyethanol at a concentration in the range of 0.1% to 0.6 % and at least one other preservative selected from the group consisting of m-cresol, benzyl alcohol, phenol and benzoic acid.
Claim 2.  The preservative system as claimed in claim 1, wherein the concentration of m- cresol, benzyl alcohol, phenol and benzoic acid is in a range from 0.005% to 0.3%.
Claim 3. The preservative system as claimed in claim 1, comprising one or more pharmaceutically acceptable carriers.
Claim  4. The vaccine formulation as claimed in claim 1, wherein the vaccine formulation is a monovalent vaccine or a multivalent combination vaccine.
Claim 5. A monovalent vaccine formulation as claimed in claim 4, wherein the monovalent vaccine formulation comprises antigens selected or isolated from a group comprising Streptococcus pneumonia (Pneumococcal capsular polysaccharide), Neisseria meningitides (Men A, C, W-135, X or Y), Salmonella typhi (Vi), Salmonella paratyphi (O:2), Haemophilus influenza (Hib-PRP), Corynebacterium Diptheriae (Diptheriae Toxoid-DT), Bordetella pertussis (wP/ aP), Clostridium tetani (Tetanus Toxoid), Hepatitis A Virus (HAV), Hepatitis B Virus (HBV), Hepatitis C Virus (HCV), Inactivated Japanese Encephalitis Virus, Rabies Virus  and Inactivated Poliomyelitis Virus.
     Khandke et al. discloses a multivalent composition comprising a plurality of
Capsular polysaccharides from Streptococcus pneumoniae with
Preservatives 2-phenoxyethanol 0.5%(5mg/ml1) and M-Cresol(0.3%) ( see claims,  Abstract and example1).In view of the above disclosures of Khandke et al,  the subject matter claimed in  claims 1-5 is  already known in the art and Is anticipated. 
   The subject matter of claims 6 and 7 relates to multivalent vaccine formulation i.e. bivalent vaccine, trivalent vaccine, tetravalent vaccine, pentavalent vaccine, hexavalent vaccine and Pneumococcal conjugate vaccine.
      Khandke et al. discloses a multivalent composition comprising a plurality of
Capsular polysaccharides from Streptococcus pneumoniae with preservatives 2-phenoxyethanol.  The formulations Include pneumococcal conjugate   vaccine. (Column 6,lines 39-62). In view of the above disclosures of Khandke et al,  the subject matter claimed in  claims 6 and 7  is  already known in the art and Is anticipated. 
     Claims 8-10 relate to a multivalent vaccine formulation and  Pneumococcal conjugate vaccine. The pneumococcal capsular polysaccharide proteinc onjugates comprise Streptococcus pneumonia capsular polysaccharides selected from a group comprising serotype  1, 2, 3, 4, 5, 6A, 6B, 6C, 6D, 7F, 8, 9V, 10A, 11A, 12F, 14,
15A, 15B, 15C, 16F,17F, 18C,19F,19A, 20A, 20B, 22F, 23A, 23B,  23F, 24B, 24F, 31, 33F, 34, 35B, 35F,38, 39 and 45;and, wherein each polysaccharide is conjugated to a carrier protein selected from 15 PsaA, CRM197 and inactivated bacterial toxins  selected from  diphtheria  toxoid (DT), tetanus toxoid (TT). 
  Khandke et al., Abstract, column11 lines 30-43  discloses a multivalent immunogenic composition comprising a polysaccharide-protein conjugates consisting of  pneumococcal capsular polysaccharides from Streptococcus pneumonia serotypes 1, 3, 4, 5 ,6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F, individually conjugated to CRM197.
      Khandke et al.,  further discloses formulation of the preservative-containing
Immunogenic composition pneumococcal conjugates maybe  formulated with a physiologically acceptable vehicle to prepare the composition (column 6, lines 39-47). In view of the above disclosures of Khandke et al,  the subject matter claimed in  claims 8-10 is  already known in the art and Is anticipated. 
      Claim 12 discloses the use of a preservative system for the prevention of microbial or viral contamination in a vaccine formulation.
      Khandke et al discloses the multivalent pneumococcal capsular polysaccharide-protein conjugates protect the compositions from Contamination by conferring resistance to one or more micro-organisms. (Column 6,lines 29-38). In view of the above disclosures of Khandke et al,  the subject matter claimed in  claim  12  is  already known in the art and Is anticipated. 


Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.      Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khandke et al. (US 9095567 B2), in view of Skinner et al. (Vaccine, vol.29, no 48 November 2011).
 
   The subject matter of claim 11 relates to vaccine formulation comprising 14valent (1, 3, 4, 5, 6B, 7F, 9 V,14, 18C,19A, 19F, 22F, 23F and 33F) pneumococcal capsular  polysaccharide protein conjugates.
    Khandke et al.is considered to be the closest prior art for the subject matter of claim 11. Khandke et al.  discloses a Prevenar 13 formulation of polysaccharides from thirteen pneumococcal serotypes (1,3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F) which are individually conjugated to CRM.
        Skinner et al. discloses the claimed serotypes of Streptococcus pneumoniae (PN), varies geographically and temporally as a result of changing epidemiology and vaccination patterns as well as due to regional measurement differences. Skinner et al., discloses a 15-valent PCV containing PS from serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, 22F, 23F and 33F conjugated to CRM197. Skinner et al., differs from claim 11 (14 valent) in view of additional serotype “6A”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings Khandke et al. and obtain a 14, 20 or 24 valent vaccine with common general knowledge Skinner et al., the choice of selecting other known serotypes capable of being immunologically effective together; thus it is obvious to a person skilled in the art.
	Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods and modify vaccines; thus, the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

     Conclusion
13.       No claims are allowed.
14.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tues , Thurs-Frid 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
November 5, 2022




/JANA A HINES/Primary Examiner, Art Unit 1645